DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/25/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1 and 105-133
Withdrawn claims: None
Previously cancelled claims: 2-104
Newly cancelled claims: 106, 124, and 133
Amended claims: None
New claims: None
Claims currently under consideration: 1, 105, 107-123, and 125-132
Currently rejected claims: 1, 105, 107-123, and 125-132
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 105, 107, 108, 114-123, and 125-132 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) in view of Chien et al. (U.S. 2004/0213881 A1).
Regarding claim 1, Prakash et al. discloses a sweetener composition with reduced sweetness linger, the composition comprising a steviol glycoside (i.e., REBA) and a sensory modifier comprising a caffeic acid ester of quinic acid (i.e., chlorogenic acid), wherein the sensory-modifier compound is present in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]).
Prakash et al. does not specifically disclose the sensory-modifier compound as comprising 20% or more dicaffeoylquinic acids or that the sweetness linger score is reduced by at least 1 unit relative to a solution without the sensory modifying compound when 700 ppm of the steviol glycoside is dissolved in distilled water when measured via the claimed protocol.
Regarding the dicaffeoylquinic acid, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the sensory-modifier composition. The claimed range of 20% or more dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Regarding the sweetness linger score, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of assessors to measure reduction in sweetness linger ([0021]-[0022]). As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside dissolved in distilled water at a concentration of 700 ppm by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
As for claim 105, the previous discussion for claim 1 regarding the disclosures of Prakash et al. as related to the relative concentrations of each component and the modification of each in order to achieve a desired result as being within the ordinary skill in the art likewise renders the claimed limitation that the amount effective to decrease sweetness linger by a score of at least 3 units obvious.
As for claim 107, Prakash et al. discloses the caffeic acid ester of quinic acid as being chlorogenic acid ([1511]).
As for claim 108, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include 3-O-feruloylquinic acid ([0025], [0028], Table 1, 3-FQA, [0030]).
As for claim 114, Prakash et al. discloses the composition as comprising between 200-1000 ppm of steviol glycoside ([1511]).
As for claim 115, Prakash et al. discloses the composition as comprising between 100-2000 ppm of the sensory-modifying compound ([1511]).
As for claim 116, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to sensory-modifying compound would be obvious to a skilled practitioner.
As for claim 117, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 118, Prakash et al. discloses steviol glycoside comprises rebaudioside A ([1511]).
As for claim 119, Prakash et al. discloses the composition is aqueous ([1511]).
As for claim 120, Prakash et al. discloses the composition has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
As for claim 121, Prakash et al. discloses the composition as comprising less than about 0.05% (wt.) of the claimed components ([1511]).
As for claim 122, Prakash et al. discloses a ratio by weight of total steviol glycosides to total caffeic acid esters of quinic acid within the range of 1:0.3 to 1:3 (specifically, 500 ppm REBA to 400 ppm chlorogenic acid) ([1511]).
Regarding claim 123, Prakash et al. discloses an edible composition with comprising between about 1-2000 ppm steviol glycoside (i.e., REBA) and a sensory modifier comprising a caffeic acid ester of quinic acid (i.e., chlorogenic acid), wherein the sensory-modifier compound is present in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]) and wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to sensory-modifying compound ([1511]).
Prakash et al. does not specifically disclose that the sweetness linger score is reduced by at least 1 unit relative to a solution without the chlorogenic acid when measured via the claimed protocol or that the sensory-modifier compound comprises 20% or more dicaffeoylquinic acids.
Regarding the sweetness linger score, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of assessors to measure reduction in sweetness linger ([0021]-[0022]). As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
Regarding the dicaffeoylquinic acid, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the sensory-modifier composition. The claimed range of 20% or more dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
As for claim 125, Prakash et al. discloses that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). As such, the claimed range of ratios of 1:1-1:3 by weight of steviol glycoside to sensory-modifying compound would be obvious to a skilled practitioner.
As for claim 126, Prakash et al. discloses a 1:0.3 to 1:3 ratio by weight of steviol glycosides to caffeic acid esters of quinic acid ([1511]).
As for claim 127, Prakash et al. discloses the composition is a beverage comprising between about 25-800 ppm steviol glycoside and about 100-2000 ppm sensory-modifier compound ([1511]).
As for claim 128, Prakash et al. discloses the beverage has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
Regarding claim 129, Prakash et al. discloses a method for reducing sweetness linger of an edible composition sweetened with steviol glycoside, the method comprising adding a caffeic acid ester of quinic acid to an edible composition comprising a steviol glycoside in an amount effective to reduce sweetness linger of the steviol glycoside ([1511], [1389]) and wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to sensory-modifying compound ([1511]).
Prakash et al. does not specifically disclose the sensory-modifier compound as comprising 20% or more dicaffeoylquinic acids or that the sweetness linger score is reduced by at least 1 unit relative to a solution without the chlorogenic acid when measured via the claimed protocol.
Regarding the dicaffeoylquinic acid, Chien et al. discloses taste modifiers ([0008]) for steviol components ([0011]) that include dicaffeoylquinic acids ([0025], [0028], Table 1).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that comprises 20% or more dicaffeoylquinic acids into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101]), which would prompt a skilled practitioner to consult Chien et al. for additional instruction. Since Chien et al. discloses a class of cinnamic/quinic acids that include dicaffeoylquinic acids that are suited for modifying taste of steviol components, a skilled practitioner would find such incorporation into the composition of Prakash et al. to be obvious, including in amounts as high as 100% of the sensory-modifier composition. The claimed range of 20% or more dicaffeoylquinic acids is thus considered obvious to a skilled practitioner.
Regarding the sweetness linger score, Prakash et al. specifically indicates that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]) and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Prakash et al. also discusses the use of a panel of assessors to measure reduction in sweetness linger ([0021]-[0022]). As such, adding a sensory-modifier compound in an amount effective to reduce sweetness linger of a steviol glycoside by at least 1 unit when measured according to the claimed protocol is well within the ordinary skill in the art and is thus considered obvious to a skilled practitioner.
As for claim 130, Prakash et al. discloses the composition is a beverage comprising between about 25-800 ppm steviol glycoside and about 100-2000 ppm sensory-modifier compound ([1511]).
As for claim 131, discloses the beverage has a pH of 1.7-4.0 (specifically, 2.4-2.5) ([1511]).
As for claim 132, Prakash et al. discloses a 1:0.3 to 1:3 ratio by weight of steviol glycosides to caffeic acid esters of quinic acid ([1511]).
Claims 109 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) and Chien et al. (U.S. 2004/0213881 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1).
As for claim 109, Prakash et al. and Chien et al. disclose the composition of claim 1.
The cited prior art does not specifically disclose the sensory-modifier compound as being a 3-(3,4-dihydroxyphenyl)lactic acid that is rosmarinic acid.
However, Krohn et al. discloses the use of rosmarinic acid as a sweetness enhancer ([0009]) for rebaudioside ([0014]).
It would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a skilled practitioner would find incorporation of rosmarinic acid into the composition of Prakash et al. to be obvious.
As for claim 111, Prakash et al. discloses the composition as comprising at least one sweet taste improving compound ([0043]) that may be a caffeic acid ester of quinic acid (i.e., chlorogenic acid) ([1511], [0101]). The previous analysis related to claim 109 showed that the incorporation of rosmarinic acid as the sensory-modifier compound would be obvious. Thus, the combined incorporation of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (i.e., rosmarinic acid) and a caffeic acid ester of quinic acid (i.e., chlorogenic acid) would be obvious to a skilled practitioner.
Claims 110 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) and Chien et al. (U.S. 2004/0213881 A1) as applied to claim 1 above, and further in view of Chapal et al. (U.S. 2014/0302180 A1).
As for claim 110, Prakash et al. and Chien et al. disclose the composition of claim 1.
The cited prior art does not specifically disclose the sensory-modifier compound as being a caffeic acid ester of tartaric acid that is chicoric acid.
However, Chapal et al. discloses chicoric acid together with chlorogenic acid as being a phenolic acid derivative ([0009]) that is useful for controlling body weight ([0001]).
It would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that is chicoric acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as tartaric acid or caffeic acid ([0101]) which would prompt a skilled practitioner to consult Chapal et al. for additional instruction. Chicoric acid is a derivative of both tartaric acid and caffeic acid (Specification, [0076]). Since chicoric acid meets the desired characteristics described in Prakash et al. of having a carboxyl moiety (Chapal et al., [0009], phenolic acid derivative) and is described in Chapal et al. together with chlorogenic acid ([0009]) that is described in Prakash et al. as being a suitable sweet taste improving ingredient ([0101]), a skilled practitioner would find the incorporation of chicoric acid into the composition of Prakash et al. to be obvious. Such a determination is further supported by the indication in Chapal et al. that chicoric acid is useful for controlling body weight ([0001) and Prakash et al. discloses that the sweetener compositions are non-caloric sweetener substitutes ([0003]), where the benefit of chicoric acid would coincide with that of non-caloric sweetener substitutes in terms of the impact on body weight.
As for claim 112, Prakash et al. discloses the composition as comprising at least one sweet taste improving compound ([0043]) that may be a caffeic acid ester of quinic acid (i.e., chlorogenic acid) ([1511], [0101]). The previous analysis related to claim 110 showed that the incorporation of chicoric acid as the sensory-modifier compound would be obvious. Thus, the combined incorporation of a caffeic acid ester of tartaric acid (i.e., chicoric acid) and a caffeic acid ester of quinic acid (i.e., chlorogenic acid) would be obvious to a skilled practitioner.
Claim 113 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) and Chien et al. (U.S. 2004/0213881 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1) and Chapal et al. (U.S. 2014/0302180 A1).
As for claim 113, Prakash et al. discloses the composition of claim 1, including the incorporation of a caffeic acid ester of quinic acid ([1511], [0101]), as well as disclosing that the composition may comprise at least one sweet taste improving compound ([0043]). The previous analysis related to claim 109 showed that the incorporation of rosmarinic acid as the sensory-modifier compound would be obvious. The previous analysis related to claim 110 showed that the incorporation of chicoric acid as the sensory-modifier compound would be obvious. Thus, the combined incorporation of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (i.e., rosmarinic acid), a caffeic acid ester of tartaric acid (i.e., chicoric acid) and a caffeic acid ester of quinic acid (i.e., chlorogenic acid) would be obvious to a skilled practitioner, according to the rationale detailed previously in relation to claims 109 and 110.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 105, 107, 114-123, and 125-132 over Prakash et al.; claims 106, 108, 124, and 133 over Prakash et al. and Chien et al.; claims 109 and 111 over Prakash et al. and Krohn et al.; claims 110 and 112 over Prakash et al. and Chapal et al.; and claim 113 over Prakash et al., Krohn et al., and Chapal et al.: Applicant’s arguments (Applicant’s Remarks, p. 7, ¶5) have been fully considered and are persuasive to the extent that the claims as presently amended would not be obvious in view of Prakash et al. alone. However, upon further consideration, new grounds of rejection are made in view of Prakash et al. and Chien et al.
Applicant first argued that the claim rejections did not recite “any articulated reason as to why a skilled artisan would be motivated to combine the teachings of Prakash and Chien” and that no reason was provided as to why a practitioner would incorporate dicaffeoylquinic acids into the composition of Prakash et al. (Applicant’s Remarks, p. 8, ¶2).
However, Examiner maintains that a skilled practitioner reading Prakash et al. would be prompted to consult Chien et al. because the instruction in Prakash et al. is broad and that in Chien et al. is more specific. Since Prakash et al. teaches generally that “the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as substituted cinnamic acids ([0101])”, a practitioner would consult Chien et al. to determine specific compounds that would be considered “substituted cinnamic acids” as taught in Prakash et al. Examiner thus maintains that the claim rejections properly and adequately detailed motivation for combining the two references. Further, a skilled practitioner would incorporate dicaffeoylquinic acids into a steviol composition as in Prakash et al. in order to modify/improve the taste of the composition as is taught in both references. Applicant’s arguments are thus unpersuasive.
Applicant then argued that the cited prior art discloses only genus-level classes, which would be insufficient to support an obviousness rejection of a claimed species (Applicant’s Remarks, p. 8, ¶2).
Such an analytical framework is not applicable to the present application, though. Chien et al. discloses the claimed components—the dicaffeoylquinic acids. Thus, the claim rejections do not rely on merely a disclosed genus to reject a claimed species. Applicant’s argument relies on a mischaracterization of the claim rejections and is consequently unpersuasive.
Applicant next requested “clarification of the Examiner’s allegation that Chien discloses that ‘dicaffeoylquinic acids are suited for modifying the taste of steviol components” and asserted that no evidence in Chien et al. describes “how, or even if, dicaffeoylquinic acids modify the taste of steviol glycosides” (Applicant’s Remarks, p. 9, ¶2).
To clarify, the following statements in Chien et al. are relied on collectively to support the premise in the claim rejection:
Paragraph [0008]: “unpleasant off-tastes in consumables may be modified or the taste or taste perception may be improved by the inclusion of chlorogenic acid in said consumables”;
Paragraph [0011]: “Off-tastes produced by non-nutritive sweeteners have been described as being metallic and/or bitter. …Examples of non-nutritive sweeteners include…steviol derivatives…”;
Paragraph [0025]: “As used herein, however, the term chlorogenic acid is used to describe one or more of a family of esters that form between certain cis or trans cinnamic acids and quinic acid.”; and
Paragraph [0028], Table1: 3,4-diCQA, 3,5-diCQA, 4,5-diCQA.
Thus, the three disclosed dicaffeoylquinic acids ([0028], Table 1) fall within the class of chlorogenic acids ([0025]) that may modify/improve unpleasant off-tastes ([0008]) of components that include steviol derivatives ([0011]). No additional specific evidence or instruction regarding how such an effect occurs is necessary. Examiner maintains that Chien et al. is adequate for all that is relied on in the present claim rejections.
Regarding claims 109-113, Applicant asserted patentability on the basis that the claims depend from claim 1, which was thought to be in condition for allowance (Applicant’s Remarks, p. 9, ¶3 – p. 10, ¶1).
Claim 1 remains rejected for the reasons detailed in the claim rejection detailed previously herein. Claims 109-113 likewise remain rejected in view of the cited prior art references for the reasons detailed in relation to each claim.
The rejections of claims 1, 123, and 129 have been maintained herein.
The rejections of claims 105, 107-122, 125-128 and 130-132, which depend from claims 1, 123, and 129, variously, and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 105, 107-123, and 125-132 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793